Citation Nr: 0116868	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1967 to May 
1967, and from May 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a total disability 
rating based on individual unemployability.  He responded 
with a notice of disagreement, initiating an appeal.  


FINDING OF FACT

The veteran's March 2000 substantive appeal fails to allege 
specific errors of fact or law, and he has not filed any 
other document that can be accepted as a timely and adequate 
substantive appeal.  


CONCLUSION OF LAW

Because the veteran has not timely filed an adequate 
substantive appeal with respect to the denial of a total 
disability rating based upon individual unemployability, the 
Board is without jurisdiction to review the issue on appeal.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.302, 20.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a total disability rating based on 
individual unemployability.  38 C.F.R. § 4.16 (2000).  This 
claim was denied by the RO in an October 1999 rating 
decision.  The veteran responded with a December 1999 notice 
of disagreement, and he was afforded a statement of the case 
that same month.  He then filed a March 2000 VA Form 9 
(Appeal to the Board of Veterans' Appeals) which he signed, 
but left completely blank.  For the reasons discussed below, 
the Board finds that the March 2000 VA Form 9 is inadequate 
as a substantive appeal, and that the veteran has not timely 
filed any other document that can be accepted as an adequate 
substantive appeal; therefore, the Board must dismiss his 
appeal for lack of jurisdiction.  

Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2000).  

Proper completion and filing of a substantive appeal are the 
last actions a veteran needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  A veteran's substantive frames the 
issues to be considered.  Myers v. Derwinski, 1 Vet. App. 
127, 129 (1991).  A substantive appeal should identify the 
issue(s) being appealed, and "set out specific allegations 
of error of fact or law."  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302 (2000).  Failure by the appellant 
to allege specific errors of fact or law is grounds for 
dismissal of the appeal by the Board.  

The substantive appeal must be received within 60 days from 
the date that the RO mails the statement of the case to the 
claimant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever is later.  The Board itself shall 
determine questions of adequacy or timeliness of the 
substantive appeal.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.202, 20.203 (2000).  Any appeal that does not 
meet these standards "shall not be entertained."  
38 U.S.C.A. § 7108 (West 1991).  

In the present case, as indicated above, the veteran neither 
identified the issue being appealed nor offered no arguments 
or assertions in his March 2000 VA Form 9.  In fact, the form 
as submitted by the veteran is completely blank in the area 
in which his contentions are to be spelled out.  The United 
States Court of Appeals for Veterans Claims has held that 
such allegations need not be "highly detailed;" they need 
only "reasonably raise the issue."  Sondel v. Brown, 6 Vet. 
App. 218, 220 (1994).  Nevertheless, even viewing the 
veteran's March 2000 substantive appeal in the light most 
favorable to him, that document does not reasonably raise the 
issue of entitlement to a total disability rating based on 
individual unemployability, the issue on appeal.  

The law does not require an appellant's substantive appeal be 
submitted on a specific form; most types of written 
correspondence alleging specific arguments or errors 
pertinent to the issue on appeal may be accepted as a 
substantive appeal.  See 38 C.F.R. § 20.202 (2000); Archbold 
v. Brown, 9 Vet. App. 124, 132 (1996).  The veteran's 
accredited representative filed a March 2000 VA Form I-646, 
but this also fails to allege any specific errors of law or 
fact.  The veteran has also not requested a personal hearing 
during which he could have met the requirements for filing a 
substantive appeal.  Cf. Tomlin v. Brown, 5 Vet. App. 355 
(1993).  Further, the November 1, 2000 written argument filed 
by the appellant's representative with the Board (rather than 
the RO) is untimely. 

When the issue of the adequacy of the substantive appeal is 
raised by the Board, the appellant and the accredited 
representative, if any, must be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(2000).  In compliance with this regulation, in a March 2001 
letter, the Board invited the veteran to submit argument on 
the question of adequacy of the substantive appeal and/or to 
indicate whether he wanted a hearing on this issue; a copy of 
that letter was also forwarded to the veteran's 
representative.  The veteran responded with a May 2001 letter 
and another VA Form 9 dated in April 2001, both received in 
May 2001, which address the severity of the veteran's 
service-connected disability of the lumbosacral spine.  
However, neither document directly addresses the issue of the 
adequacy of his original substantive appeal, and the veteran 
indicated that he did not want a hearing on that issue.  
Moreover, to the extent that these documents may address the 
underlying issue, they clearly were submitted outside of the 
time period for filing a substantive appeal; thus, neither 
document can be accepted as a timely substantive appeal in 
this case.  

Under these circumstances, the Board must conclude that the 
veteran's March 2000 VA Form 9 is inadequate as a substantive 
appeal, and that he has not timely filed any other document 
that can be accepted as an adequate substantive appeal.
As the submission of an adequate and timely substantive 
appeal is a mandatory jurisdictional requirement for 
appellate review by the Board, and it has not been met in the 
present case, the veteran's claim must be dismissed.  See 
38 U.S.C.A. § 7105 (West 1991).  


ORDER

The appeal on the issue of entitlement to a total disability 
rating based on individual unemployability is dismissed.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

